DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (20120025153) in view of Eto et al ( Mat. Sci. 2015).
	The Hirose et al reference teaches a method of growing a codoped silicon carbide, note entire reference.  In a chamber, at the top a seed crystal is placed of single crystal silicon carbide, note figure 1.  Under the seed crystal the raw material is placed.  The raw material is heated to sublimation temperatures.  The vapors rise and solidified on the seed crystal, which is at a lower temperature as a single crystal silicon carbide codoped with aluminum and nitrogen, note para 0029.  The aluminum and nitrogen source can be in the raw material aluminum nitride, a nitride aluminum, note para 0029. The sole difference between the instant claim and the prior art is the specific type of silicon carbide crystal.  However, the Eto et al reference teaches growing a codoped p type 4 H silicon carbide, with nitrogen and aluminum as the dopants, note abstract and experimentation sections.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Hirose et al reference by the teachings of the Eto et al reference to grow a 4h silicon carbide in order to increase the use of the silicon carbide with a lower resistivity.
With regards to claim 3, the Hirose et al reference teaches using a nitrogen atmosphere during growth, note para 0029.
With regards to claim 4, the Hirose et al reference teaches placing AlN into the crucible, the material is made or nitrided prior to growth. 
With regards to claim 8, the Hirose et al reference teaches cutting the grown silicon carbide to obtain a wafer or substrate, note para 0059
 .  Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (2012/0025153) in view of Eto et al ( Mat. Sci. 2015).
The Eto et al and Hirose et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the separate source chambers. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable means to sublime all raw materials in the combined references in order to have a uniform amount of all elements through out the layers by ensuring a steady flow of materials.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (2012/0025153) in view of Eto et al ( Mat. Sci. 2015).
The Eto et al and Hirose et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the content of the aluminum source. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable aluminum raw source with carbon in the combined references in order to have a sublimation closer to the sublimation temperature of the silicon carbide without any impurity addition.

Claim(s) 9 to 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (2012/0025153) in view of Eto et al ( Mat. Sci. 2015).
The Eto et al and Hirose et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the nitriding of the aluminum source. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable method of creating the nitride aluminum raw source including reacting in a source chamber prior to sublimation in the combined references in order to have a pure starting source of aluminum.
With regards to claim 10 and 11, the combined references teach nitriding aluminum carbide, creating a mixture of AlN and ALCN, note Eto et al experimental section.
With regards to claim 12, the Eto reference teaches a sublimation temperature for the aluminum source of around 1800c, note figure 1.
With regards to claim 13, the Hirose reference teaches using a nitrogen atmosphere which makes it 100 percent nitrogen.
With regards to claim 15, the Hirose et al reference teaches cutting the grown crystal, par 0059.

Claims 6, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  6, 7, 14 and 16 to 20 contain allowable subject matter over the prior art of record.  There is no teaching in the art to have the aluminum and nitrogen concentrations in the silicon carbide with the claim’s resistivity.
		Examiner’s Remarks

	The Furukawa et al , Jenny et al., and Powell et al references are merely cited of interest as showing the state of the art in doped silicon carbide growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714